          So Ordered.

          Dated: October 1, 2020

                                                        G. Michael Halfenger
                                                        Chief United States Bankruptcy Judge


                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN
                             Court Minutes and Order

CHAPTER:                            11
DATE:                               September 30, 2020
JUDGE:                              G. Michael Halfenger
CASE NO.:                           19-25789-gmh
DEBTOR:                             Living Epistles Church of Holiness Inc.
NATURE OF HEARING:                  Continued Evidentiary Hearing on:
                                      (1) Report of Possible Bankruptcy Crimes,
                                      (2) Dismissal, and
                                      (3) Debtor’s Motion to Sell Estate Real Property on
                                          North 27th Street
APPEARANCES:                        John Goodman, counsel for the debtor
                                    Terry Taper, representative of the debtor
                                    Michelle Cramer, counsel for the U.S. trustee
                                    Bryan Ward, counsel for Demaryl Howard
                                    Bryan Becker, counsel for LCB1 Trust
COURTROOM DEPUTY:                   Sara Hackbarth

       The court held a continued evidentiary hearing to (1) determine whether
18 U.S.C. §3057(a) requires the court to report possible bankruptcy crimes specified in
title 18, chapter 9, of the United States Code to United States attorney for this district;
(2) assess whether there is cause to dismiss this case; and (3) consider the debtor’s
pending motion to sell real property of the estate and the objections to that motion.

       The debtor concluded its case-in-chief, calling only one witness: Terry Taper, the
debtor’s principal and representative. The court admitted the following exhibits on the
debtor’s motion: 102–113, 116, and 121–124. The court admitted the following exhibits



      Case 19-25789-gmh        Doc 167    Entered 10/02/20 08:30:20         Page 1 of 2
on the United States trustee’s motion: 11, 12 (subject to any objections as to the
relevance of portions of the exhibit on which there was no testimony), and 13.

       The evidentiary hearing is continued to October 6, 2020, at 10:30 a.m., in room
133 of the United States Courthouse, 517 East Wisconsin Avenue, Milwaukee,
Wisconsin, when the court will hear argument from the parties.

       With respect to appearances at the continued evidentiary hearing:

       •   Only the debtor’s counsel, the debtor’s representative, and counsel for the
           United States trustee may appear in person.

       •   Any other party with an interest in the continuation or termination of this
           case may appear and argue for or against dismissal based on the evidence,
           but any such party or its counsel must appear by telephone, and the court
           may limit the time for any such arguments, which should be kept short.

       •   Anyone else wishing to observe the proceeding must appear by telephone.

       •   To appear by telephone, participants must call the court conference line at
           1-888-684-8852 and enter access code 7183566 before the scheduled time.

                                           #####




      Case 19-25789-gmh       Doc 167     Entered 10/02/20 08:30:20       Page 2 of 2
